DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2020/0277845 A1 (Kajaria).
As concerns claim 1, Kajaria discloses a fracturing system comprising: a wellhead assembly 106; and a fracturing fluid conduit 300 coupled to the wellhead assembly to enable receipt of fracturing fluid by the wellhead assembly from the fracturing fluid conduit, the fracturing fluid conduit 300 including a flexible body defining a bore for conveying the fracturing fluid to the wellhead assembly 106, wherein the fracturing fluid conduit is coupled to the wellhead assembly 106 via an actuated connector 502 including one or more locking members that move from an unlocked position to a locked position to secure the fracturing fluid conduit 300 to the wellhead assembly 106.
As concerns claim 12, Kajaria discloses the fracturing system of claim 1, comprising a fracturing manifold coupled to the wellhead assembly via the fracturing fluid conduit (see figure 1 and figure 6).
As concerns claim 15, Kajaria discloses the fracturing system of claim 1, wherein the wellhead assembly includes a fracturing tree 106 and the fracturing fluid conduit 300 is coupled to the fracturing tree via the actuated connector (502, see 0048).
As concerns claim 16, Kajaria discloses a method comprising: moving a first end of a flexible fracturing fluid conduit 300 toward a wellhead assembly; and actuating a connector 502 to move one or more locking members of the connector from an unlocked position to a locked position (see 0048, hydraulically driven dogs) to secure the first end of the flexible fracturing fluid conduit 300 to the wellhead assembly 106 via the connector.
	As concerns claim 18, Kajaria discloses the method of claim 16, comprising performing a fracturing operation including pumping fracturing fluid into a well through the flexible fracturing fluid conduit 300 and the wellhead assembly 106 (see figure 6).
	As concerns claim 19, Kajaria discloses the method of claim 18, comprising performing the fracturing operation such that all fracturing fluid pumped into the well during the fracturing operation passes through the flexible fracturing fluid conduit 300 (see figure 6).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria in view of US 2019/0360624 Waller.
	As concerns claim 2, Kajaria discloses the fracturing system of claim 1, but lacks to expressly disclose wherein an end of the fracturing fluid conduit includes a mandrel having a shoulder engaged by at least one of the one or more locking members in the locked position to secure the fracturing fluid conduit to the wellhead assembly. Waller discloses a fracturing system wherein an end of the fracturing fluid conduit includes a mandrel 22 having a shoulder 30 engaged by at least one of the one or more locking members 11 in the locked position to secure the fracturing fluid conduit to the wellhead assembly. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the claimed structure into the connector to obtain the predictable result of providing rapid and effective connection of the fracturing conduit to the fracturing equipment.
	As concerns claim 3, Waller discloses the fracturing system of claim 2, wherein the one or more locking members include locking segments 11 received in one or more mating recesses 24 of the mandrel when the locking segments are moved from the unlocked position to the locked position.
	As concerns claim 10, Waller discloses the fracturing system of claim 1, wherein the one or more locking members are spring-biased toward the locked position (the springs are shown at 40).
	As concerns claim 11, Waller discloses the fracturing system of claim 1, wherein the fracturing fluid conduit includes a pin end 22 that is received in a box end 10 of the wellhead assembly and the one or more locking members 11 are housed in the box end so as to secure the fracturing fluid conduit to the wellhead assembly by moving the one or more locking members radially inward from the unlocked position to the locked position (figure 3 and figure 4).
As concerns claim 20, Waller discloses the method of claim 16, wherein actuating the connector to move the one or more locking members of the connector from the unlocked position to the locked position to secure the first end of the flexible fracturing fluid conduit to the wellhead assembly via the connector includes actuating the connector  to drive locking segments 11 radially inward into engagement with the first end of the flexible fracturing fluid conduit (figure 3).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria, as modified, and further in view of US 2020/0115983 (Nanney).
As concerns claim 4, the combination discloses the fracturing system of claim 3, but lacks to disclose wherein the actuated connector includes one or more hydraulic cylinders connected to drive radial movement of the locking segments between the unlocked position and the locked position. Nanney discloses a fracturing system wherein the actuated connector includes one or more hydraulic cylinders 108 connected to drive radial movement of the locking segments between the unlocked position and the locked position. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the hydraulic cylinders into the connector to obtain the predictable result of facilitating remote connection of the conduit to the fracturing equipment.
As concerns claim 5, Nanney discloses the fracturing system of claim 3, wherein the actuated connector includes one or more motors connected to drive radial movement of the locking segments between the unlocked position and the locked position (see, 0034, the actuators may be hydraulic or motors can be used in other embodiments).
Claim(s) 6-7, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria in view of US 2012/0227814 (Kendrick).
As concerns claim 13, Kajaria discloses the fracturing system of claim 12, but lacks to expressly disclose wherein the fracturing fluid conduit is coupled to the fracturing manifold via an additional actuated connector including one or more locking members that move from an unlocked position to a locked position to secure the fracturing fluid conduit to the fracturing manifold. Kendrick discloses a fracturing system wherein the fracturing fluid conduit is coupled to the fracturing manifold via an additional actuated connector including one or more locking members that move from an unlocked position to a locked position to secure the fracturing fluid conduit to the fracturing manifold (see 0027, the well interface and the manifold interface may each have 7 inch hydraulic end connectors, also see 0032). It would have been obvious to one of ordinary skill in the art prior to the effective filing to have the system include the connectors on each end of the fracturing conduit to obtain the predictable result of facilitating remote and rapid connection of the fracturing equipment.
As concerns claim 14, Kendrick discloses the fracturing system of claim 13, wherein the fracturing fluid conduit includes a first end connected to the wellhead assembly 110 by the actuated connector and a second end connected to the fracturing manifold 115 by the additional actuated connector, and the fracturing fluid conduit is without a flanged connection or a hammer union between the first end and the second end.
As concerns claim 17, Kendrick discloses the method of claim 16, comprising: moving a second end of the flexible fracturing fluid conduit toward a fracturing manifold 115; and actuating an additional connector to move one or more locking members of the additional connector from an unlocked position to a locked position to secure the second end of the flexible fracturing fluid conduit to the fracturing manifold via the additional connector (see, 0027, 0032).
As concerns claims 6-7, the chuck connector with scroll plate is merely an alternative that a person of ordinary skill in the art would select from as a matter of obvious design choice.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679